IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                   June 23, 2009 Session

                STATE OF TENNESSEE v. DAVID A. PHILLIPS

           Direct Appeal from the Criminal Court for Washington County
                       No. 32124     Robert E. Cupp, Judge




                   No. E2008-01420-CCA-R3-CD - Filed April 7, 2010


A Washington County Criminal Court jury convicted the appellant, David A. Phillips, of
reckless homicide, vehicular homicide, reckless aggravated assault, felony reckless
endangerment, and misdemeanor drag racing. The trial court merged the reckless homicide
conviction into the vehicular homicide conviction and sentenced the appellant to six years.
The trial court sentenced the appellant to two years for the reckless aggravated assault
conviction and one year for the felony reckless endangerment conviction with all the
sentences to be served concurrently for a total effective sentence of six years. The trial court
dismissed the misdemeanor drag racing conviction because it was barred by the statute of
limitations. On appeal, the appellant contends that (1) the evidence is insufficient to support
the convictions; (2) the trial court erred by denying his motion to sever his trial from that of
his co-defendant; (3) the trial court erred by allowing two State witnesses to give improper
testimony; (4) his sentence is excessive and the trial court should have ordered alternative
sentencing; and (5) the trial court erred by denying his motions for judgment of acquittal and
a new trial. Upon review, we affirm the judgments of the trial court but remand the case to
the trial court for entry of a corrected judgment as to the appellant’s felony reckless
endangerment conviction.

    Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court are
                       Affirmed and the Case is Remanded.

N ORMA M CG EE O GLE, J., delivered the opinion of the court, in which J OSEPH M. T IPTON ,
P.J., and J AMES C URWOOD W ITT, J R., J., joined.

Richard W. Pectol and Jeffrey P. Miles, Johnson City, Tennessee, for the appellant, David
A. Phillips.
Robert E. Cooper, Jr., Attorney General and Reporter; Rachel West Harmon, Assistant
Attorney General; and Al Schmutzer, District Attorney General Pro Tempore, for the
appellee, State of Tennessee.

                                                OPINION

                                       I. Factual Background

        This case relates to a drag race between a Ford Mustang and a Dodge Viper in
Johnson City that resulted in the Mustang’s crashing into a Honda CRV. Originally, the
appellant was charged by presentment for the second degree murder of Cortney Hensley and
the attempted second degree murders of Courtney Beard and Carissa Street.1 Subsequently,
the appellant was “re-indicted” by a grand jury for the second degree murder of Hensley, the
attempted second degree murder of Beard, the vehicular homicide of Hensley, the reckless
aggravated assault of Beard, felony reckless endangerment, and drag racing. The appellant
was tried jointly with his co-defendant, Bradley Mullins.

        Janice Conner testified at trial that on the night of September 24, 2005, she and her
husband, Howard, were riding in the back seat of a car being driven north on North Roan
Street by Joe Doane. Joe’s wife, Debbie, was riding in the front passenger seat, Janice was
sitting behind Debbie, and Howard was sitting behind Joe.2 North Roan Street was a four-
lane highway, and the Doane car was traveling in the north-bound right lane. Janice said that
other cars were traveling on the road and that “North Roan Street tends to be heavily
trafficked at that time of night.” She said that she noticed the car behind the Doane car had
“a very powerful sounding engine” and that she could feel the engine’s vibration. Janice
stated that as the loud car passed in the north-bound left lane, she saw it was “a very
impressive sparkly [black] Mustang.” After the Mustang passed the Doane car, Janice saw
a red Viper behind the Mustang. She said the Viper was following the Mustang “way too
closely than you would ordinarily follow a car.” The Doane car moved into the left lane,
approached the Sunset Drive/Princeton Road intersection, and stopped at the red traffic light.
The Mustang and the Viper also were stopped at the light, but the Viper had moved into the
right lane and was beside the Mustang. The Mustang and the Viper were the first two cars
in their lanes. The Doane car was behind the Mustang in the left lane, and at least one car
separated the Doane car from the Mustang.


        1
         In the trial transcript, Street’s first name is spelled “Karissa.” However, we have chosen to use the
spelling contained in the presentment.
        2
        Because some of the witnesses in this case share a surname, we have chosen to utilize their first
names for clarity. We mean no disrespect to these individuals.

                                                     -2-
        Janice testified that while stopped at the intersection, she heard at least one engine
revving. She also saw tires spinning and a lot of black smoke coming from the tires. She
said the smoke was “wafting to the left of the Mustang.” She said that as soon as the traffic
light turned green, the Mustang and the Viper “took off very abruptly” and disappeared over
the top of a small hill. When the Doane car crested the hill and headed down the other side,
Janice saw a police car traveling south on North Roan Street and saw the car’s blue lights
turn on. She stated that at that moment, she saw the Mustang “take off like a rocket.” As the
Mustang approached Interstate 26, it moved into the right lane and onto the right shoulder.
It was still traveling at a high rate of speed and was passing other cars. Janice said she was
focused on the Mustang and was not paying attention to the Viper. She said that the Mustang
looked like it jerked to the left and that she saw “a puff of dust that went very high.” She
then saw a large explosion. As the Doane car approached the crash site, Janice saw a car
engulfed in flames and people trying to get to the car in order to help its occupants. She said
that prior to the crash, she last saw the Viper “just before we got to the exit ramp that would
lead up to [Interstate] 26, near where Bennigan’s used to be.” She did not remember if the
Viper was traveling fast or slow at that time.

       Janice testified that Joe Doane turned right onto Springbrook Drive in order to avoid
the crash scene. As the Doane car was traveling east on Springbrook, Janice saw the Viper
traveling west on Springbrook and toward the direction of the crash.

        On cross-examination, Janice testified that the crash occurred north of Springbrook
Drive. About the time of the crash, a police car with its blue lights flashing and traveling
north on North Roan Street passed the Doane car. Janice never saw the Viper in front of the
Mustang. She acknowledged that she gave a statement to Lieutenant Becky West on
September 26, 2005, and that she said in the statement the Mustang revved its engine and
spun its tires, creating a lot of smoke. She also acknowledged saying in the statement that
as the cars reached Browns Mill Road, “the Viper immediately slowed to their right” while
the Mustang “rocketed north.” She acknowledged that Joe Doane had a better view of the
events than she did.

        Keith Harris testified that about 11:30 p.m. on September 24, 2005, he and his wife
were driving north on North Roan Street. At Harris’ location, there were three north-bound
lanes: a left lane, a right lane, and a far-right turn lane for turning right onto Springbrook
Drive. Harris was in the left lane when a Mustang, also traveling north, passed him in the
right turn lane. He estimated that the Mustang was traveling 100 to 120 miles per hour.
Harris saw the Mustang swerve and run into the back of a Honda CRV stopped in the right
lane at a red traffic light. Harris thought the Mustang swerved to avoid a concrete median.




                                              -3-
        Harris testified that the Mustang went underneath the CRV, lifting the CRV off the
ground, and that the “contents of the [CRV] just . . . went flying out everywhere.” The two
cars, still together, slid. They separated, the CRV turned 180 degrees, and the Mustang came
to a stop. The CRV, facing south, caught fire and came to a stop. Harris saw a police officer
pull a young woman out of the burning CRV’s driver’s side. The driver of the Mustang, who
was the appellant’s co-defendant, got out of the car and sat on the street curb near the area
the officer laid the injured woman. Harris stated that the CRV was completely engulfed in
flames and that he could not see another person in the car.

        Johnson City Police Officer Jeff Wilson testified that on the night of September 24,
2005, he was driving south on North Roan Street and that Officer Tony Ward was riding with
him. Officer Wilson stated that as they drove under the Interstate 26 bridge, Officer Ward
said, “[L]ook there.” Officer Wilson saw a black car and a red car stopped at a traffic light
at the intersection of North Roan and Broyles Streets. Officer Wilson said that the black car,
later identified as a Mustang, was doing a “burn out,” smoking its tires. The red car was
stopped beside the Mustang. Officer Wilson stated that he heard an engine revving and that
“both vehicles took off at a pretty fast pace” when the light turned green. He said that as his
patrol car approached the two cars, he noticed that “the red vehicle had hit his brakes” while
the Mustang “continued to accelerate at a high rate of speed on past myself and Officer
Ward.” Officer Wilson tried to make a u-turn but could not pull out due to north-bound
traffic. He turned on his emergency lights but still could not pull into traffic. Six to eight
seconds later, Officer Wilson saw Officer Charles Fobbs’ patrol car approaching North Roan
Street from Broyles Street. Officer Fobbs turned on his emergency lights and pulled into
north-bound traffic, stopping it so Officer Wilson could make the u-turn. Officer Wilson
drove north on North Roan Street but lost sight of the red and black cars and turned off his
emergency lights.

        Officer Wilson testified that as he approached the Interstate 26 bridge, he saw “a big
ball of flame.” He turned on his emergency lights and video camera, approached the crash
scene, and angled his patrol car to block traffic. He got out of his car and heard someone in
the crowd say a person was trapped in the burning car. Officer Wilson ran to the CRV and
saw a person wearing a white shirt. He said he reached inside and saw that the person,
Courtney Beard, was “burnt pretty bad.” He grabbed her arm, and some of her skin came off
in his hand. A woman helped Officer Wilson pull Beard out of the car, and he moved her
to the curb. He said Beard “started coming around” and told him Cortney Hensley was also
in the car. He said that while he was helping Beard, Officer Ward was “dealing with”
Bradley Mullins.

       On cross-examination, Officer Wilson testified that when he saw the Mustang and the
Viper stopped beside each other at the intersection, he was focused on the Mustang because

                                              -4-
its tires were “smoking.” He stated that when the light turned green, the Mustang “[took] off
at a high rate of speed” and that the Viper “pulled out fast.” He acknowledged that a few
seconds passed between the time the crash occurred and his arrival at the scene and that he
did not know what happened at the scene during that time. When he reached into the burning
CRV, the fire seared some hair off his arms, but, otherwise, he was uninjured. He saw a
small amount of blood on Mullins’ face, but he did not see any burns on Mullins.

       Officer Wilson testified that in the early morning hours of September 25, 2005, he
wrote a statement about the events and gave it to his captain. He acknowledged that his
memory of the events would have been clearer at that time than it was at trial. He also
acknowledged that in his statement, he did not mention anything about a red Viper. He
explained that he saw the red Viper and the Mustang stopped at the intersection but that he
was primarily focused on the Mustang. He said his statement did not mention the Viper
because “at that time I didn’t know what kind of car it was.” Officer Wilson did not see the
Viper at the crash scene but later learned it was there. He acknowledged that in his
statement, he did not say the Mustang and a red car were racing.

       Johnson City Police Lieutenant Becky West testified that she was the investigating
officer for this case and arrived at the crash scene after the fire department extinguished the
fire. She said that the inside of the CRV was “burnt out” and that she found a body on the
passenger side. The CRV’s front passenger seat was almost lying flat from the impact, and
the body was on the seat. Lieutenant West said that in order to see the body, a person had
to walk up to the car and look inside. She could not tell if the body was male or female.

        Lieutenant West testified that she found the results of two dynamometer tests in the
Mustang and that a dynamometer was used to measure a car’s horsepower and torque. The
last four vehicle identification numbers on the tests matched those of the Mustang. One test
showed the Mustang had 507.3 horsepower, and the other test showed it had 506 horsepower.
Lieutenant West took measurements at the crash scene that night; the next morning, a
Sunday; and on Monday, September 26. While she and other officers were at the crash scene
on Sunday morning, the appellant arrived and asked about the investigation. Lieutenant West
told him that the police had a lot of witnesses to interview and that the investigation was in
its preliminary stages. The next day, Monday, the appellant returned to the scene and asked
Lieutenant West if she knew anything about the investigation. He also asked her if he needed
to hire a lawyer, and she told him that she did not know. She said her measurements showed
that the distance from the Sunset Drive/Princeton Road intersection to the site of the impact
at Springbrook Drive was 2,838.47 feet, about one-half mile.

       On cross-examination, Lieutenant West acknowledged that she never suspected the
appellant or Mullins was impaired on the night of September 24. She said that she had

                                              -5-
known the appellant for about twenty years but that she had never associated with him. She
acknowledged that the appellant trusted her and that it did not surprise her when he asked
about a lawyer. She also acknowledged that the appellant was at the scene after the wreck
and that two people at the scene accused him of drag racing. However, the appellant denied
racing.

      Dr. William McCormick, the Deputy Chief Medical Examiner for the State of
Tennessee, testified that he performed Cortney Hensley’s autopsy. One hundred percent of
Hensley’s body was burned. She also sustained bilateral pelvic fractures at the time of the
impact. She died of trauma, both thermal and non-thermal, and her death was due to burning.

        On cross-examination, Dr. McCormick acknowledged that Hensley’s pelvic fractures
caused a microscopic migration of emboli into her lungs. He also acknowledged that
pulmonary emboli could be fatal and cause death within a very short period of time.
However, he could not say Hensley’s pulmonary emboli would have been fatal. He stated
that the plastic materials in a burning car released cyanide and that the level of cyanide in
Hensley’s body was negative, indicating her death was very rapid.

       David Cindrick testified that he was an internal auditor and inventory control manager
for Grindstaff Automotive Group in Elizabethton, Tennessee, and was familiar with the 2004
Dodge Viper that Grindstaff sold to the appellant. He said a Dodge Viper came “stock” from
the factory with 500 horsepower. He said that the car had 525 pounds of torque, “a lot of
torque . . . for a vehicle of that caliber,” and that its speed could increase from 0 to 60 miles
per hour in less than 5 seconds. Cindrick said the car had a 10-cylinder engine, had a 6-speed
manual-shift transmission, and was “designed to be a high performance street race car.” He
stated that there was “a special clientele for that kind of vehicle” and that Grindstaff’s
inventory usually included only one Viper per year due to the car’s price.

        Johnson City Police Lieutenant Larry Williams, an accident reconstructionist, testified
that he obtained the distances the Mustang and the CRV traveled after impact, inspected the
cars, and viewed photographs of them. He said the Mustang had a “100% overlap of contact
with the . . . CRV.” The CRV’s drive shaft was completely severed, punctured the gas tank,
and fell onto the road. All of the CRV’s back windows shattered, and its entire frame
buckled. From the point of impact, the CRV traveled 296 feet, and the Mustang traveled 310
feet. The cars traveled 112 feet together before they separated. Based on Lieutenant
Williams’ calculations, the Mustang was traveling 124 miles per hour when it hit the CRV.
Prior to the impact, the Mustang was traveling 133 miles per hour when Mullins first applied
the brakes.




                                               -6-
       Kimberly Patterson testified that on the night of September 24, 2005, she was a
passenger in a car being driven by Susan Cutshaw on North Roan Street. She said that as
they were traveling north in the right lane, Patterson looked in the car’s side-view mirror and
saw a Mustang, also in the right lane, “flying up” behind them. She said that Cutshaw
“tapped” the brakes and that the Mustang moved into the far-right lane. The Mustang was
traveling over 100 miles per hour and passed them. She stated that the Mustang’s driver
“tapped his brakes,” that the car “fishtailed,” and that the car hit a CRV. Patterson said she
saw flames and saw the two cars “pushing down through the red light.” Cutshaw pulled
over, and Patterson called 911. Cutshaw ran to the CRV and helped a man pull Courtney
Beard out of the car. On cross-examination, Patterson testified that she did not see a red
Viper.

       Susan Cutshaw testified that on the night of September 24, 2005, she was driving
north on North Roan Street. Three passengers, including Kimberly Patterson, were riding
with her. She said that as she approached the intersection with Springbrook Drive, she
looked in her rearview mirror and saw a Mustang “coming up fast” behind her. Cutshaw and
the Mustang were both in the right lane. She was afraid the driver of the Mustang did not
see her, so she tapped her brakes to let him know she was there. She said the Mustang
moved to the right, moved into the interstate exit ramp lane, and passed her “like I was
setting [sic] still.” The Mustang continued toward the Springbrook Drive intersection,
swerved to the left, and hit a CRV. Cutshaw drove to the crash, told Patterson to call 911,
and helped a man pull Courtney Beard out of the burning CRV.

      On cross-examination, Cutshaw testified that when she turned onto North Roan Street
from Sunset Drive, she did not see any cars with smoking tires. She said that as she drove
along North Roan Street, she had a clear view of the road behind her in her rearview mirror
and did not see a red Viper. She also did not see a Viper at the crash scene. Cutshaw
acknowledged that she saw the Mustang fishtail before the crash.

       Ben Stevens testified that on the night of September 24, 2005, he was driving north
in the right lane on North Roan Street. As he pulled up to the stoplight at the Sunset
Drive/Princeton Road intersection, a red Viper cut him off at the traffic light. Stevens was
stopped directly behind the Viper, and a Mustang was in the left lane. Stevens said that while
they were stopped at the light, the Viper “started inching through the red light revving [its]
motor” and looked “like [it] was getting ready to run the red light.” The Viper’s convertible
top was down, and Stevens saw the appellant driving. He said the Mustang “didn’t move an
inch” but that both cars “took off like a shot” when the light turned green. He stated that the
Mustang was “gone . . . just like shooting a bullet out of a gun” but that the Viper “had
backed off.” Stevens did not see where the Viper went but saw the Mustang go over a hill.
Stevens saw a fireball and drove north to see what had happened. He pulled into a parking

                                              -7-
lot and walked to the crash. He said that he saw the Viper and the appellant and that the
appellant told him the appellant “hadn’t done anything, that they would try and pin it on him,
that he . . . wasn’t racing.” Stevens said he became angry and told the appellant that the
appellant was wrong because Stevens had seen the appellant “take off from the red light.”
Stevens said a policeman saw him and the appellant “sort of having an altercation” and
separated them.

       On cross-examination, Stevens testified that he did not see a large cloud of smoke
coming from the Mustang while it was stopped at the intersection. He also did not hear the
Mustang’s engine revving or see its tires spinning until the light turned green. He said that
although the Mustang and the Viper sped away from the traffic light, the Viper “backed off
about Bennigan’s.” Prior to the crash, a police car in pursuit of the Mustang passed Stevens.

        Stephanie DeMaria testified that about 9:00 p.m. on September 24, 2005, she was
riding with her husband, who was driving their Dodge Neon on Highway 11E toward
Johnson City, when a red Viper tried to race them. DeMaria explained, “He would jerk his
car forward, and then ease off to where he’d fall back with us, and then jerk forward, and
then fall back, and rev his engine up.” She said they did not race the Viper, so the Viper
drove ahead of them and raced a Nissan 350Z. Later that night, DeMaria saw the Viper
trying to race a Mustang. She said the Viper would pull forward, fall back, and “rev it up,
and then get right back up next to [the Mustang].” She and her husband continued to ride
around Johnson City until they saw the crash scene involving the CRV. The fire department
was extinguishing the fire, and DeMaria saw the Viper parked in a parking lot. She said she
spoke with the police and told an officer about “how the Viper was acting with us” earlier
that night.

       On cross-examination, DeMaria testified that when the Viper tried to race them, she
and her husband “looked at him and shook our head no.” She acknowledged that she saw
the Viper trying to race the Mustang “close in time” to when she and her husband came upon
the crash scene.

       Nineteen-year-old Courtney Beard testified that on September 24, 2005, she was a
high school student. The last thing she remembered prior to the Mustang crashing into her
car was stopping at Walgreens where Cortney Hensley was having some photographs
developed. The next thing she remembered was waking up in the hospital at Vanderbilt. She
said that since the wreck, she had had twelve surgeries and five laser treatments for her
burns. The State rested its case-in-chief.

       Twenty-year-old Bradley Mullins testified that on September 24, 2005, he was
eighteen years old. About 8:30 p.m., he picked up Carissa Street, and they rode around town

                                             -8-
in his Mustang. While driving around, Mullins saw a red Viper a few cars ahead of him.
Mullins was driving in the left lane, and the Viper was in the right lane. Mullins was not
speeding but passed the Viper with the flow of traffic. While passing the Viper, Mullins
admired the car but did not look at the appellant. Just below Science Hill, the appellant
pulled up beside Mullins and revved the Viper’s engine. Mullins said that at the top of
Science Hill, the appellant revved the Viper’s engine again and “pull[ed] forward in a very
aggressive manner, and then [came] back.” Mullins stated that as the cars were traveling
down Science Hill, the appellant “took off again the same way” and “kept revving his engine
at me.” At the bottom of the hill, Mullins finally revved the Mustang’s engine. He said that
the appellant “would come straight back up to me” and that he began to get aggravated with
the appellant. When the cars stopped at a traffic light, the appellant pulled up beside Mullins
and revved the Viper’s engine again.

        Mullins testified that when the light turned green, he pulled ahead of the Viper and
moved into the right lane. He looked in his rearview mirror and saw police lights. The lights
distracted him, and when he looked forward at the road, he saw taillights. He swerved to the
right, saw a concrete barrier, and swerved back to the left, losing control of the Mustang and
hitting the CRV. When the Mustang came to a stop, Mullins got out, went to the CRV, and
pulled Courtney Beard out of the car. He went around to the other side of the CRV to see
if anyone else was inside, but the passenger side was completely engulfed in flames. He
stated that he suffered burns to both of his hands and was treated for smoke inhalation.

        On cross-examination, Mullins acknowledged that he told police at the hospital that
he “squealed” the Mustang’s tires at the traffic light, saw the police, and panicked. He
acknowledged that what he told police at the hospital was different from his trial testimony
and said that he may have been confused on the night of the crash. He said he probably
squealed the Mustang’s tires as he pulled away from the traffic light. He stated that he did
not want to drag race the appellant, that the appellant’s Viper stayed in the right lane beside
him and would not let him move over into the right lane, and that he just wanted to get in
front of the Viper so he could go home. He said he was confused at the stoplight because the
appellant “was setting there egging me on.” He stated that he and the appellant “took off”
at a high rate of speed from the traffic light and that he knew the Viper was right behind him
because he saw the Viper’s headlights. He said that he did not see Officer Wilson’s patrol
car traveling south and that he did not know why he was driving 130 miles per hour. He
surmised that Officer Wilson “had a mis-recollection” about pulling Courtney Beard out of
the burning CRV.

       Lieutenant Becky West was recalled to testify on Mullins’ behalf. She stated that a
photograph taken after the crash showed skid marks from the Mustang to the point of impact
with the CRV and showed that the Mustang was moving to the left at the time of the crash.

                                              -9-
She explained that skid marks on pavement were caused by rotating tires that were slowing
down.

        Johnson City Police Officer Tony Ward testified for the appellant that on the night of
September 24, 2005, he was riding with Officer Jeff Wilson and that they were traveling
south on North Roan Street. Officer Ward saw a black Mustang at the intersection with
Broyles/Browns Mill Roads. The traffic light at the intersection had turned green, and the
Mustang’s back wheels began spinning. Officer Ward said that smoke was coming from the
tires and was “going everywhere” and that the Mustang “looked like it was getting ready to
take off at a high rate of speed.” The Mustang sped away from the light and passed them
heading north. Officer Wilson turned on his patrol car’s blue lights and tried to make a u-
turn. Finally, another patrol car blocked traffic so that Officer Wilson could turn around.
Officer Wilson turned off his patrol car’s emergency lights, and he and Officer Ward began
looking for the Mustang. As they passed under Interstate 26 and approached Springbrook
Drive, they saw a large explosion of flames. About two hours after the crash, Officer Ward
wrote a statement. He acknowledged that he did not mention a red car in the statement. He
said he did not see two cars racing.

       On cross-examination, Officer Ward acknowledged that the events happened quickly
and that he was focused on the Mustang’s smoking tires. He said that he saw a red car beside
the Mustang but that his attention was on the Mustang.

        Johnson City Police Officer Charles Fobbs testified that on the night of September 24,
2005, he was on patrol. Near Princeton Road and Broyles Street, he saw a Mustang with its
tires spinning stopped at a traffic light. When Officer Fobbs drove to the intersection of
North Roan and Broyles Streets, he saw Officer Wilson’s patrol car and saw Officer Wilson
turn on the car’s emergency lights. Officer Fobbs pulled into the street, and Officer Wilson
made a u-turn and drove north. Officer Fobbs also drove north on North Roan Street. He
acknowledged that in a statement he wrote on the night of the crash, he did not mention a red
Viper. He said that he did not see the Viper until after the crash and that the Viper was in
a parking lot. He said he did not see cars racing.

        On cross-examination, Officer Fobbs testified that he could hear the Mustang’s
engine. He acknowledged that he was focused on the Mustang and that he was not paying
attention to any other cars.

       James Evangelista testified that on the night of September 24, 2005, he left the
Carnegie Hotel and drove north on North Roan Street. When he got to the Science Hill
intersection, a black Mustang was directly in front of him, and a Viper was beside the
Mustang. Evangelista and the Mustang were in the left lane, and the Viper was in the right

                                             -10-
lane. He said that when he first saw the cars, “there was some noise going on . . . as far as
the motors revving” and that the Mustang was trying to “entice” the Viper to race. The cars
continued traveling north on North Roan Street but had to stop at some additional traffic
lights. The driver of the Mustang continued revving the engine and “squealing the tires when
he took off.” Evangelista also heard the driver say, “[L]et’s run” at one of the stoplights, but
the Viper’s driver shook his head no.

        Evangelista testified that at the Sunset Drive/Princeton Road intersection with North
Roan Street, he was directly behind the Viper in the right lane and that the Mustang was in
the left lane. He stated that when the traffic light turned green, the Mustang “shot out real
fast, squealing the tires, going even sideways a little bit to take off.” The Viper pulled away
from the light at a normal rate of speed, but the Mustang sped ahead. Evangelista saw a
patrol car’s emergency lights turn on, and the Mustang sped away even faster. The Viper
continued traveling north and did not race the Mustang. Evangelista said he heard a very
loud “screeching” sound, saw smoke, heard a crash, and saw flames. He parked at a
convenience store and went inside to buy a pack of cigarettes. When he came outside, he
saw the Viper in the parking lot next door.

       On cross-examination, Evangelista testified that he did not remember seeing the
Mustang and the Viper in the same lane of traffic. When confronted with Ben Stevens’
testimony about being directly behind the Viper at the Sunset Drive/Princeton Road
intersection, Evangelista said he “believe[d]” he was directly behind the Viper at the
intersection. He said he did not see the Viper inching forward, trying to instigate a race. He
acknowledged that he did not approach the police after the crash and tell them about what
he had seen.

        Joe Doane testified that on the night of September 24, 2005, he was driving north on
North Roan Street. His wife, Janice Conner, and Howard Conner were riding with him. He
first saw the Mustang on North Roan Street at Mockingbird Lane. The Mustang pulled up
beside the Doane car and drove away from the traffic light at a high rate of speed. He said
that the Viper was “right behind” the Mustang, that the two cars “did the same thing” at the
Mountcastle intersection, and that the two cars “were sort of . . . rat racing through town from
red light to red light.” When the cars stopped at the Sunset Drive/Princeton Road
intersection, the Viper was in the right lane and was stopped beside the Mustang. Joe noticed
that the occupants of the two cars appeared to be communicating back and forth. When the
traffic light turned green, the Mustang pulled away at a high rate of speed, and the Viper
appeared to pull away at a normal rate of speed. However, Joe acknowledged that he was
watching the Mustang, not the Viper, and that he did not know what happened to the Viper
at that point. He stated that although the appellant did not appear to be racing at the Sunset



                                              -11-
Drive/Princeton Road intersection, the appellant had been racing prior to reaching the
intersection.

        Joe testified that as he continued driving north, he saw blue lights on a patrol car. He
said the Mustang drove by the patrol car at a “high rate of speed and he never did let up.” Joe
never saw the Mustang’s brake lights illuminate. When Joe reached the Interstate 26 bridge,
he saw flames. He turned right onto Springbrook Drive and passed the Viper traveling
toward North Roan Street and the crash. Four days after the crash, Joe contacted the police
and gave a statement to Lieutenant West. He acknowledged that in his statement, he did not
say he saw the Viper “right behind” the Mustang as the cars were traveling on North Roan
Street. He also acknowledged that although he said in his statement that the Mustang
squealed its tires at the Mountcastle intersection, he did not mention the Viper.

        On cross-examination, Joe testified that the Mustang’s and the Viper’s engines were
revving at the Sunset Drive/Princeton Road intersection and that the occupants of the cars
were talking with each other. He acknowledged that his testimony differed from Janice
Conner’s testimony and said that he did not know any reason why she would not tell the
truth. When Joe first saw the Mustang, the Doane car was stopped in the right lane at the
Mockingbird Lane intersection. After Joe drove through the Mountcastle intersection, he
moved into the left lane. At the Sunset Drive/Princeton Road traffic light, the Mustang and
the Doane car were both in the left lane. The Doane car was behind the Mustang, and one
car separated them. The Viper was stopped beside the Mustang in the right lane. Although
Joe did not see the Mustang’s brake lights illuminate prior to its hitting the CRV, he
acknowledged that he may not have been in a position to see them. He said that from red
light to red light, the Viper was “right behind the Mustang, aggressively pushing.”

       Tanya Dishner testified that on September 24, 2005, she was attempting to pull onto
North Roan Street and saw a red Viper stopped in the right lane at a traffic light. Suddenly,
she heard an engine revving and saw a black Mustang with the Viper. When the traffic light
turned green, the cars drove north on North Roan Street. She said that the driver of the
Mustang continued to rev the engine and that the Viper “was just cruising along with traffic.”
Dishner pulled out behind them and saw them again at the Sunset Drive/Princeton Road
stoplight. Dishner and the Viper were stopped in the right lane, and a large vehicle was in
front of Dishner, blocking her view of the Viper. The Mustang was stopped in the left lane.
Dishner said that when the light turned green, she saw the Mustang “burn his wheels, and
smoke come up. And he burnt out.” She said that the Mustang “took off,” that she saw a
patrol car’s emergency lights turn on, and that the Mustang “took off even harder, faster.”
She said that she did not see the Viper but that she would have seen the Viper if it had pulled
away from the intersection at a high rate of speed. On cross-examination, Dishner



                                              -12-
acknowledged that her attention was focused on the Mustang. She saw the Viper pull into
a parking lot after the crash.

        Johnson City Police Officer Steve Bowman testified that on the night of September
24, 2005, he was on patrol and was dispatched to the Johnson City Medical Center. He saw
Bradley Mullins in the trauma room and introduced himself to Mullins. Officer Bowman
stated that Mullins said, “I saw the cops and panicked.” Officer Bowman asked Mullins
what he meant, and Mullins said he was stopped at the traffic light, “squealed” his car’s tires,
saw the police, and panicked.

       On cross-examination, Officer Bowman acknowledged that Mullins was in a hospital
bed and was receiving treatment when he spoke with Mullins. However, Officer Bowman
did not see Mullins hooked up to an IV. He acknowledged that he was not sent to the
hospital to conduct a full interview with Mullins and said that he was unaware Mullins gave
a 20-page statement to police on October 13, 2005. On redirect examination, Officer
Bowman testified that Mullins understood the officer’s questions and responded
appropriately.

        Judy Vines testified on rebuttal for the State that she was a passenger in Ben Stevens’
car on the night of the crash. She said that about 11:30 p.m., they were traveling north in the
right lane on North Roan Street and that a black Mustang and a red Viper were traveling in
the left lane “at a very high rate of speed, faster than normal.” The Viper was behind the
Mustang. Vines said that as the cars approached the stoplight at the Sunset Drive/Princeton
Road intersection, the Viper “cut us off and jumped in front of us.” The Viper was stopped
directly in front of Stevens’ car in the right lane. The Mustang was in the left lane and was
stopped beside the Viper. The Mustang’s brake lights were illuminated, but the Viper’s
brake lights were not. Vines said that the Viper “kept inching up through the red light” and
that both cars’ engines were revving. She stated that when the traffic light turned green, the
Viper was “almost halfway through the red light” and that both cars “took off . . . at a very
high rate of speed.” Vines had a clear view of the cars and saw the Mustang fishtail. She
said that the driver of the Mustang did not lose control and that both cars “were just gone.”
She said that although the Viper left the stoplight at a very high rate of speed, it “backed off”
toward Bennigan’s. Vines saw the Viper’s brake lights come on, and she stopped paying
attention to the car at that point. She and Stevens talked to the police after the crash.

       On cross-examination, Vines testified that Stevens was her boyfriend and that they
talked about this case. She said that at the Sunset Drive/Princeton Road intersection, the
Mustang’s tires were not spinning and there was no smoke. However, a large cloud of smoke
arose when the light turned green and the car fishtailed.



                                              -13-
       The jury convicted both defendants of reckless homicide, a Class D felony, as a lesser
included offense of second degree murder; vehicular homicide, a Class C felony; reckless
aggravated assault, a Class D felony; felony reckless endangerment, a Class E felony; and
drag racing, a Class B misdemeanor. The jury found the defendants not guilty of attempted
second degree murder. During the sentencing hearing, the trial court dismissed the drag
racing convictions based upon the statute of limitations.

                             A. Sufficiency of the Evidence

       The appellant contends that the evidence is insufficient to support his convictions.
Specifically, he argues that (1) the evidence regarding the drag race is so disputed that a
reasonable doubt exists; (2) he could not be held criminally responsible for the crimes
because no rational jury could conclude that Mullins’ actions were the natural and probable
consequence of the appellant’s actions; and (3) he cannot be held criminally responsible for
Mullins’ actions because the trial court later dismissed his conviction for the target crime,
drag racing. The State contends that the evidence is sufficient. We agree with the State.

                                       1. Drag Racing

        The appellant contends that the evidence is insufficient to support his convictions
because it fails to show he was drag racing and, therefore, that he could not be held
criminally responsible for the collateral crimes. In support of his argument, he contends that
the trial witnesses were “all over the map” as to whether he drag raced Mullins and notes that
not even Joe Doane and Janice Conner, who were riding in the same car, testified
consistently. The State contends that the evidence shows the appellant was drag racing. We
agree with the State.

        When an appellant challenges the sufficiency of the convicting evidence, the standard
for review by an appellate court is “whether, after viewing the evidence in the light most
favorable to the prosecution, any rational trier of fact could have found the essential elements
of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979);
Tenn. R. App. P. 13(e). The State is entitled to the strongest legitimate view of the evidence
and all reasonable or legitimate inferences which may be drawn therefrom. State v. Cabbage,
571 S.W.2d 832, 835 (Tenn. 1978). Questions concerning the credibility of witnesses and
the weight and value to be afforded the evidence, as well as all factual issues raised by the
evidence, are resolved by the trier of fact. State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997).
As instructed to the jury, a person commits the crime of drag racing if the person uses “any
motor vehicle for the purpose of the accepting of, or the carrying out of any challenge, made
orally, in writing, or otherwise, made or received with reference to the performance abilities



                                             -14-
of one (1) or more motor vehicles.” Tenn. Code Ann. § 55-10-501(1)(E). Drag racing on
a public highway is a Class B misdemeanor. Tenn. Code Ann. § 55-10-502(a).

        Janice Conner testified for the State that the Mustang and the Viper “took off
abruptly” from the Sunset Drive/Princeton Road intersection and that both cars disappeared
over a small hill. Ben Stevens testified that the appellant’s car was inching up to the red light
with its motor revving and that both cars “took off like a shot,” although the Viper later
“backed off.” At the crash scene, Stevens angrily confronted the appellant and accused him
of racing. Judy Vines testified that the Viper, with its engine revving, kept inching forward
at the intersection and that the Mustang and the Viper left the intersection at a very high rate
of speed. Bradley Mullins testified that the Viper was right behind him as they sped away
from the traffic light. Officer Jeff Wilson testified that the cars “took off at a pretty fast
pace” from the intersection. The appellant contends that Officer Wilson could not be
testifying truthfully because he failed to say anything in his statement about a red Viper or
seeing two cars racing. However, the appellant questioned Officer Wilson about his failure
to include such important information in his statement. Regardless of whether the jury
accredited Officer Wilson’s testimony, the other witnesses’ testimony supports the jury’s
conclusion that the appellant raced Mullins. As we have stated, the jury, not the appellate
court, determines the credibility of the witnesses and the weight and value to be given their
testimony. Taken in the light most favorable to the State, the evidence shows the appellant
drag raced Mullins.

                           2. Natural and Probable Consequences Rule

       Next, the appellant contends that even if he briefly drag raced Mullins, the evidence
is insufficient to support the convictions because the evidence shows that he had “backed
off” from the race and therefore Mullins’ crashing into the CRV was not the natural and
probable consequences of the appellant’s actions. The State argues that but for the
appellant’s actions, Mullins would not have crashed into the CRV. We conclude that the
crimes were the natural and probable consequences of the appellant’s actions.

      In its jury charge, the trial court instructed the jury on the theory of criminal
responsibility.3 “A person is criminally responsible as a party to an offense if the offense is
committed by the person’s own conduct, by the conduct of another for which the person is
criminally responsible, or by both.” Tenn. Code Ann. § 39-11-401(a). Tennessee Code
Annotated section 39-11-402(2) provides that an appellant is criminally responsible for the


        3
          We note that when it instructed the jury on the appellant’s criminal responsibility, the trial court
also instructed the jury that it could take into consideration “any evidence offered that the [appellant]
attempted to thwart . . . or withdraw from any of the offense[s] that followed from the original offense.”

                                                    -15-
actions of another when, “[a]cting with intent to promote or assist the commission of the
offense, or to benefit in the proceeds or results of the offense, [the appellant] solicits, directs,
aids, or attempts to aid another person to commit the offense.” Specifically, when an
appellant is aware of the intentions of his co-defendant and proceeds to aid or attempt to aid
in the endeavor, the appellant is responsible for all natural and probable consequences of his
co-defendant’s actions during the commission of the crime. See State v. Richmond, 90
S.W.3d 648, 654 (Tenn. 2002); State v. Carson, 950 S.W.2d 951, 956 (Tenn. 1997).
Specifically, the natural and probable consequences rule

               extends the scope of criminal liability to the target crime
               intended by a defendant as well as to other crimes committed by
               a confederate that were the natural and probable consequences
               of the commission of the original crime.

State v. Howard, 30 S.W.3d 271, 276 (Tenn. 2000).

        The evidence established that the appellant drag raced his co-defendant on a four-lane
highway, at 11:30 p.m. on a Saturday night, in Johnson City. Aerial photographs introduced
into evidence at trial show that the area of North Roan Street where the race and resulting
crash occurred is lined with businesses and requires numerous traffic lights to maintain the
safe flow of traffic. Many other cars were on the road at the time of the crash, and traffic
was heavy enough that Officer Fobbs had to stop northbound traffic in order for Officer
Wilson to make a u-turn in pursuit of the Mustang. As our supreme court has explained,
“[T]he natural and probable consequence rule ‘presupposes an outcome within a reasonably
predictable range.’” Id. at 276 (quoting Carson, 950 S.W.2d at 955). Furthermore, “this is
a determination within the province of the jury as finder of fact.” Id. at 276. We conclude
that the jury could reasonably find that the crimes were the natural and probable consequence
of the appellant’s and Mullins’ drag race. Again, the evidence is sufficient to support the
convictions.

                                    3. Statute of Limitations

        The appellant contends that his convictions must be reversed because the trial court
dismissed the “target offense,” drag racing, during the sentencing hearing based on the
statute of limitations. The State argues that the jury was not required to convict the appellant
of drag racing in order to find him criminally responsible for the collateral offenses;
therefore, the fact that the trial court later reversed the appellant’s conviction based upon the
statute of limitations does not require reversal of his remaining convictions. We conclude
that the appellant is not entitled to relief.



                                               -16-
       “The natural and probable consequences rule arose as a common law component of
criminal responsibility and extends criminal liability to the crime intended by a defendant,
and collateral crimes committed by a co-defendant, that were the natural and probable
consequences of the target crime.” State v. Richmond, 90 S.W.3d 648, 654 (Tenn. 2002).
Howard, 30 S.W.3d at 276, requires that for a defendant to be convicted of a crime under the
theory of criminal responsibility and the natural and probable consequences rule, a jury must
find

              (1) the elements of the crime or crimes that accompanied the
              target crime; (2) that the defendant was criminally responsible
              pursuant to Tennessee Code Annotated section 39-11-402; and
              (3) that the other crimes that were committed were natural and
              probable consequences of the target crime.

        As noted by the State, the first prong of Howard requires the jury to find that the
elements of the target crime exist, which the jury did in this case. The trial court’s post-trial
reversal of the drag racing conviction was based solely on the statue of limitations. As the
United States Supreme Court has stated, “[A] defendant who has been released by a court for
reasons required by the Constitution or laws, but which are unrelated to factual guilt or
innocence, has not been determined to be innocent in any sense of that word, absolute or
otherwise.” United States v. Scott, 437 U.S. 82, 98 n.11 (1978). Instead, a statute of
limitations defense simply “represents a legal judgment that a defendant, although criminally
culpable, may not be punished.” Id. A statute of limitations defense does not negate an
element of the offense. Therefore, the appellant is not entitled to relief.

                                     B. Motion to Sever

        The appellant contends that the trial court erred by denying his motion to sever his
trial from that of his co-defendant. He argues that their cases should have been severed
because they were based upon different legal theories and factual considerations that could
have confused the jury. He also contends that the highly emotional nature of the case could
have resulted in the jury’s convicting him based upon his co-defendant’s “unilateral acts.”
The State argues that the trial court properly refused to grant the motion to sever. We agree
with the State.

       In January 2006, the appellant and Mullins were charged separately by presentment.
Shortly thereafter, the State filed a motion to consolidate on the grounds that the crimes were
a result of the same transaction, involved the same scheme or plan, and the facts of one
defendant’s case would be relevant to the other’s case. In a response to the State’s motion,
the appellant argued that the theories of the defendants’ cases were different because the jury

                                              -17-
had to find the appellant guilty of drag racing in order to convict him of the collateral
offenses whereas the jury could convict Mullins of the offenses without finding him guilty
of drag racing. The appellant also argued that separate trials would avoid a Bruton problem
resulting from a statement Mullins gave to the police and would allow the appellant to
question Mullins about the statement at the appellant’s trial.

        At the hearing on the motion, Judy Vines testified that about 11:40 p.m. on the night
of September 24, 2005, she was traveling on North Roan Street with Ben Stevens in a Toyota
four-wheel-drive pickup truck. She said that as they were preparing to stop at a traffic light,
a red Viper “cut us off and jumped in front of us in the right hand lane.” A black Mustang
was stopped in the left lane beside the Viper. Vines noticed that the Mustang’s engine was
revving and that the Viper “kept inching up, just revving his motor, inching up and inching
up.” She said that by the time the traffic light turned green, the Viper “was over halfway
though the red light” and that both cars “took out at an extremely high rate of speed.” She
stated that the Mustang “was gone” and that the Viper was “very fast also.” As Stevens and
Vines approached the Interstate 26 underpass, Vines saw flames. She saw the Mustang at
the crash scene and saw the Viper parked in a parking lot.

       On cross-examination, Vines testified that the Viper’s convertible top was down.
While the cars were stopped at the traffic light, the appellant kept looking over at the
Mustang, but Vines never saw him shake his head “no” from side to side. She said that after
the cars left the stoplight, the Viper slowed down “in front of Bennigan’s.” After the crash,
Vines saw the appellant and Stevens speaking with the police.

        The State informed the trial court that it was not going to use Mullins’ videotaped
statement during its case-in-chief. The trial court4 granted the motion to consolidate, stating
as follows:

                The State has offered very clear, convincing proof of what
                would be a common scheme or plan. You don’t have to
                communicate by waiving or hand signals. . . . But, I mean, you
                can communicate by just revving your motor. That’s all it takes
                is non-verbal communication. So the [S]tate has clearly made
                out that there is a common scheme or plan, and . . . it is clear
                that the two indictments charge each of the defendants with the
                same offenses, same date. The defense has not made a showing
                of prejudice. The jury would have to be instructed that the jury

        4
         The judge who presided over the hearing on the motion to consolidate recused himself on December
12, 2006, and did not preside at the trial.

                                                  -18-
              will view each defendant’s case separately, considering the
              evidence only that is applicable to each defendant.

        In May 2007, the appellant filed a motion to sever his trial from that of his co-
defendant, making the same arguments as he had previously. In addition, the appellant
claimed that severance was warranted because he recently had learned that his co-defendant
planned to offer expert witness testimony “to the effect that due to [Mullins’] age . . . , his
state of mind . . . may have been [a]ffected by what Defendant Mullins will claim was overly
aggressive behavior by Defendant Phillips” and because Mullins planned to have a witness
testify that the appellant tried to engage the witness in a drag race several weeks prior to the
crash. In a written order, the trial court denied the motion to sever. At the appellant’s new
trial hearing, the trial court ruled that the appellant’s motion to sever had been properly
denied because “everything was interwoven.” The appellant contends that the court should
have granted his motion because the cases “depended on wholly different legal theories and
factual considerations.” He also contends that given the highly emotional nature of the case,
it was “far too easy for the jury to convict [him] based even in part on the unilateral acts of
Defendant Mullins and their horrific results.”

        Tennessee Rule of Criminal Procedure 14(c)(2) provides that a trial court shall grant
a severance of defendants before trial if “the court finds a severance necessary to protect a
defendant’s right to a speedy trial or appropriate to promote a fair determination of the guilt
or innocence of one or more defendants.” Whether to grant a severance lies within the sound
discretion of the trial court. State v. Meeks, 867 S.W.2d 361, 369 (Tenn. Crim. App. 1993)
(citing State v. Coleman, 619 S.W.2d 112, 116 (Tenn. 1981)). This court will not find an
abuse of the trial court’s discretion unless the record clearly shows that the defendant was
so prejudiced by the joint trial that the granting of a severance became a judicial duty. State
v. Burton, 751 S.W.2d 440, 447 (Tenn. Crim. App. 1988).

         We conclude that the trial court did not abuse its discretion by denying the appellant’s
severance motion. More than sufficient evidence was presented in this case to show that the
appellant drag raced Mullins and even instigated the race. Although evidence was presented
that the appellant “backed off” while Mullins continued speeding north and crashed into the
CRV, “the mere fact that damaging proof against one defendant is presented will not, by
itself, entitle another defendant to a severance.” Meeks, 867 S.W.2d at 369. Instead, the
defendant must show that he or she “was clearly prejudiced by the evidence regarding the co-
defendant to the point that it became a judicial duty to grant a severance.” Id. The appellant
has failed to show any prejudice in this case. As the trial court noted, the facts were so
intertwined that a joint trial was proper. The facts were equally relevant to both cases such
that a severance would not have lessened the impact on the appellant. Moreover, the fact that
the jury found the defendants guilty of the lesser included offense, reckless homicide, and

                                              -19-
not guilty of attempted second degree murder demonstrates that the jury was not swayed by
the “highly emotional nature of the case” and carefully considered the evidence. The
appellant is not entitled to relief.

                              C. Improper Witness Testimony

        The appellant contends that the trial court allowed two State witnesses, Lieutenant
Becky West and Stephanie DeMaria, to give improper testimony. Regarding Lieutenant
West’s testimony, the appellant contends that she improperly testified about his asking her
if he needed a lawyer. As to Stephanie DeMaria, the appellant contends that her testimony
violated Tennessee Rule of Evidence 404(b). We conclude that the trial court erred with
regard to Lieutenant West’s testimony but that the error was harmless.

                                 1. Lieutenant Becky West

        After Janice Conner, Keith Harris, and Officer Wilson testified, Lieutenant West
testified for the State. During her testimony, she stated that on the morning of September 26,
2005, she and other officers were continuing their investigation at the crash scene, that the
appellant arrived, and that he asked her about the investigation. The State briefly stopped
its direct examination, requested that the parties approach the bench, and informed the trial
court that “this is a statement where he said . . . do you think I need a lawyer.” The appellant
objected, and the trial court stated, “I do have a problem with that. . . . I’m just concerned
[about] the prejudicial effect that it will have.” The appellant’s co-defendant argued that the
statement was relevant and admissible because it “supports a guilty conscience” by the
appellant. In a jury-out hearing, the State informed the court that additional witnesses were
going to accuse the appellant of drag racing Mullins. The trial court held that the appellant’s
question to Lieutenant West was relevant to the appellant’s state of mind and that the
prejudicial effect of the statement did not outweigh its probative value. The trial court ruled
that the statement was admissible, and Lieutenant West’s testimony resumed. She testified
that while she was investigating the crash scene on September 26, the appellant asked her,
“[D]o you think I need to get a lawyer[?]” The appellant contends that the prejudicial effect
of the statement outweighed its probative value.

      Evidence is relevant if it has “any tendency to make the existence of any fact that is
of consequence to the determination of the action more probable or less probable than it
would be without the evidence.” Tenn. R. Evid. 401. However, relevant evidence “may be
excluded if its probative value is substantially outweighed by the danger of unfair prejudice,
confusion of the issues, or misleading the jury.” Tenn. R. Evid. 403.




                                              -20-
        The State argues that the appellant’s question to Lieutenant West was relevant to the
appellant’s state of mind because it “indicated that he recognized his involvement in the
incident.” We disagree. At most, the statement showed that the appellant was concerned he
had been or would be implicated in the crimes and, therefore, may need legal representation.
Regardless, even if relevant it did not show that he thought he was involved in the incident
or responsible for the crash. Therefore, we conclude that the trial court erred by ruling the
appellant’s question to Lieutenant West was relevant and admissible. However, we also
conclude that the trial court’s error was harmless. Ben Stevens later testified that he heard
the appellant say after the crash that the appellant “hadn’t done anything, that they would try
and pin it on him, that he . . . wasn’t racing.” Stevens angrily confronted the appellant,
telling the appellant that he had seen the appellant racing. Obviously, the appellant knew he
was going to be accused of racing Mullins. It was completely reasonable for him to be
concerned that he would be charged in this case, and, therefore, the statement was not
particularly prejudicial. Therefore the error was harmless, and the appellant is not entitled
to relief.

                                    2. Stephanie DeMaria

       During the State’s case-in-chief, the prosecutor informed the court that the State had
found a witness the State had been unable to locate previously, that the witness was present,
and that the State planned to have the witness testify. The trial court allowed defense counsel
to meet with the witness, Stephanie DeMaria. After the meeting, defense counsel for the
appellant informed the court that it believed DeMaria was going to testify that someone in
a red Viper attempted to engage her in a race earlier on the night of September 24, 2005, and
that such testimony was inadmissible pursuant to Tennessee Rule of Evidence 404(b).
Counsel requested a jury-out hearing, but the trial court stated that it did not need to hear her
testimony and that

              the bottom line is it [is] a drag racing, or not a drag racing case.
              That’s for the jury to decide, not me. . . . And I think . . . the
              [S]tate under probably 404 if you want to speak of it in terms of
              wrongs, or acts, I think it becomes appropriate under that section
              because it was within the same evening, the same conduct that
              the [S]tate says that led to this, and --- it’s probative value
              because that far outweighs it . . . any prejudicial effect it’d have
              on this defendant.

DeMaria later testified for the State that about 9:00 p.m. on September 24, 2005, a red Viper
tried to race her and her husband as they were traveling north in the their Dodge Neon on
Highway 11E. When DeMaria’s husband refused to race the Viper, the Viper drove ahead

                                              -21-
of them and raced a Nissan. Later that night, DeMaria and her husband arrived at the crash
scene and saw the red Viper in a parking lot.

       Generally, a party may not introduce evidence of an individual’s character or a
particular character trait in order to prove that the individual acted in conformity with that
character or trait at a certain time. Tenn. R. Evid. 404(a). In other words, a party may not
use character evidence to show that a person acted in a particular way because he or she had
a propensity to do so. State v. Moore, 6 S.W.3d 235, 239 (Tenn. 1999); State v. Parton, 694
S.W.2d 299, 304 (Tenn. 1985) (observing that evidence of another crime is not admissible
to show that the defendant is the kind of person who would tend to commit the offense);
State v. Tizard, 897 S.W.2d 732, 743 (Tenn. Crim. App. 1994) (noting that character
evidence may not be used to show a propensity to act). Similarly, evidence “of other crimes,
wrongs, or acts is not admissible to prove the character of a person in order to show action
in conformity with the character trait.” Tenn. R. Evid. 404(b).

       In our view, the fact that the appellant tried to race DeMaria and her husband only two
hours prior to the appellant’s racing Mullins does not qualify as propensity evidence.
Furthermore, the evidence was relevant to rebut the appellant’s claim that Mullins’ instigated
the race. The evidence was not offered as propensity evidence and was admissible.

                                       D. Sentencing

       The appellant contends that his six-year sentence for vehicular homicide is excessive
because the trial court misapplied enhancement factors and improperly refused to consider
mitigating factors. He also contends that the trial court erred by denying alternative
sentencing. The State argues that trial court properly sentenced the appellant. We agree with
the State.

        At the appellant’s sentencing hearing, Terry Hensley, Cortney Hensley’s father,
testified that the victim was seventeen years old at the time of her death. The week prior to
the crash, Cortney had been elected the most popular girl in her senior class. The night
before she died, she had been elected homecoming queen. Terry found out about crash from
Courtney Beard’s fiance, who telephoned the Hensleys at their home. Terry and his wife
went to the hospital and were told that their daughter had been killed. He said that since the
victim’s death, “Everything’s different . . . . [T]here’s always an empty chair.” He described
his daughter as “an awesome kid” and his “baby girl.” He stated that dealing with her death
was “a daily thing” and that he and his wife had not changed the victim’s bedroom.

      Cathy Beard, Courtney Beard’s mother, testified that the crash devastated her
daughter, who “struggles daily.” Courtney Beard and Cortney Hensley had been best friends

                                             -22-
since kindergarten. Although they went to different high schools, the girls were very close.
On the night of the crash, the victims had picked up Cortney Hensley’s homecoming
photographs from Walgreens, and they were looking at the photographs when Bradley
Mullins crashed into the back of the CRV. After the wreck, Cathy Beard went to the
hospital. Her daughter was on a ventilator and was burned so badly that Cathy had to
identify her from a dress the victim was wearing. The victim was transported to Vanderbilt
Hospital and was unconscious for one month. She had numerous surgeries with more
planned. Cathy said that the victim would “never be whole again,” took anti-depressants,
was physically scarred, and was in pain.

        Sherry Phillips, the appellant’s wife, testified that they had been married for almost
nineteen years and had two sons, ages sixteen and four. She said the appellant owned his
own landscaping business, was a good provider for his family, and was a good father. Prior
to the crash, the appellant attended his oldest son’s ball games. However, since the crash,
the appellant had stopped going to the games in order to avoid “trouble.” Sherry said that
she, the appellant, and their oldest son had been “confronted” about the appellant’s
involvement in the case and that someone had vandalized her son’s truck by writing
“redrum,” murder spelled backwards, on the back of it. She stated that the appellant’s
business trucks also were vandalized and that business revenue declined due to publicity.
Sherry stated that if the appellant were incarcerated, she would run the business as best she
could. She said that the appellant was an active member of First Freewill Baptist Church,
that he suffered from stress since the incident, and that he stopped managing his diabetes.
On the night of the crash, their oldest son, who was fourteen years old at the time, had been
cleaning parking lots with the appellant. The appellant telephoned his wife, told her about
the wreck, and told her that he was not involved. Sherry stated that she was very sorry for
the Beard and Hensley families, that the appellant would abide by any rules of probation, and
that she would help him follow the rules. On cross-examination, Sherry testified that their
son was not in the Viper with the appellant at the time of the crash.

        The appellant’s presentence report was introduced into evidence. According to the
report, the then forty-year-old appellant graduated from high school in 1985. The appellant
reported that he had never used alcohol or illegal drugs, that his mental health was good, and
that his physical health was poor due to diabetes, asthma, and problems with his legs and
feet. The appellant reported that he had been self-employed since 1988. The report does not
list any prior convictions for the appellant but shows that he was cited for speeding on or
about August 25, 2005. The report also shows that the appellant was involved in an accident
in 1988 after he fell asleep while driving and crossed the center line, striking another vehicle.
The driver of the second car died six days later. According to the report, in 1990, the
appellant was driving a vehicle that struck a pedestrian. The appellant was cited for running
a stop sign and violating the motor vehicle registration law.

                                              -23-
        The trial court dismissed the drag racing conviction based on the statute of limitations 5
and merged the reckless homicide conviction into the vehicular homicide conviction. It
stated that as a Range I, standard offender, the appellant was facing three to six years for
vehicular homicide, a Class C felony; two to four years for reckless aggravated assault, a
Class D felony; and one to two years for Class E felony reckless endangerment. See Tenn.
Code Ann. § 40-35-112(a)(3), (4), (5). The trial court noted that in 2006, 43.8% of standard
offenders convicted of Class C felonies received sentences of incarceration and that the
average length of incarceration was 49 months. The court also noted that the appellant had
been charged with filing a false report previously, and the court considered the charge as
prior criminal behavior. Thus, the trial court found enhancement factor (1), that the appellant
has a “previous history of . . . criminal behavior, in addition to those necessary to establish
the appropriate range,” applicable. Tenn. Code Ann. § 40-35-114(1). The court also applied
enhancement factor (2), that the appellant “was a leader in the commission of an offense
involving two (2) or more criminal actors.” Tenn. Code Ann. § 40-35-114(2). The court
gave great weight to enhancement factor (2), “enough to take [the appellant] all the way to
the max on the sentence of six years,” and less weight to factor (1). Regarding mitigating
factors, the trial court “looked for . . . a chance to bring that down from six years,” but found
no mitigating factors applicable. The court sentenced the appellant to six years, the
maximum punishment in the range, for the vehicular homicide conviction. It sentenced the
appellant to two years for reckless aggravated assault and to one year for the felony reckless
endangerment, the minimum punishment in the range for each offense. The court ordered
that the sentences be served concurrently.

       In considering the appellant’s request for alternative sentencing, the trial court again
considered the appellant’s having been charged in 2005 with filing a false report as prior
criminal behavior. See Tenn. Code Ann. § 40-35-114(1). As part of the appellant’s “social
history,” the trial court noted that the appellant’s 1988 wreck with another vehicle resulted
in another person’s death. Otherwise, the court found the appellant’s social history to be
favorable for alternative sentencing. The court also found the appellant’s physical and
mental history, his potential for rehabilitation, and the interest of society in being protected
from his future criminal conduct to be factors favorable for alternative sentencing. However,
the court determined that the nature and circumstances of the offenses warranted the
appellant’s serving his sentences in confinement, stating that this case was “horrifying,
shocking, unbelievable.” The court also determined that confinement was necessary to avoid
depreciating the seriousness of the offenses and to provide an effective deterrence to others


        5
          Although the appellant was charged with most of the crimes by presentment on January 10, 2006,
he was not charged with drag racing until he was charged by “re-indictment” on November 6, 2006. The
statute of limitations for misdemeanors is “twelve (12) months after the offense had been committed.” Tenn.
Code Ann. § 40-2-102(a).

                                                   -24-
likely to commit similar offenses. See Tenn. Code Ann. § 40-35-103(B). Thus, the trial
court denied the appellant’s request for alternative sentencing.

       Appellate review of the length, range or manner of service of a sentence is de novo.
See Tenn. Code Ann. § 40-35-401(d). In conducting its de novo review, this court considers
the following factors: (1) the evidence, if any, received at the trial and the sentencing
hearing; (2) the presentence report; (3) the principles of sentencing and arguments as to
sentencing alternatives; (4) the nature and characteristics of the criminal conduct involved;
(5) evidence and information offered by the parties on enhancement and mitigating factors;
(6) any statistical information provided by the administrative office of the courts as to
sentencing practices for similar offenses in Tennessee; (7) any statement by the appellant in
his own behalf; and (8) the potential for rehabilitation or treatment. See Tenn. Code Ann. §§
40-35-102, -103, -210 (2006); see also State v. Ashby, 823 S.W.2d 166, 168 (Tenn. 1991).
The burden is on the appellant to demonstrate the impropriety of his sentence. See Tenn.
Code Ann. § 40-35-401, Sentencing Commission Comments. Moreover, if the record reveals
that the trial court adequately considered sentencing principles and all relevant facts and
circumstances, this court will accord the trial court’s determinations a presumption of
correctness. Id. at (d); Ashby, 823 S.W.2d at 169.

                                   1. Excessive Sentence

       The appellant argues that his six-year sentence is excessive because the trial court
erred by finding he was a leader in the commission of the offenses, by failing to apply
mitigating factors, and by determining that the sentence was warranted by the nature and
characteristics of the crimes. We disagree.

        Regarding enhancement factor (2), that the appellant was a leader in the commission
of the offenses, he contends that “if anyone was a ‘leader’ in the vehicular homicide offenses,
it was Defendant Mullins, and not Defendant Phillips.” He also argues that because he and
Mullins were equal participants in the race, neither one of them should be considered as
leaders for enhancement purposes. In support of this argument, he notes that at the
sentencing hearing, the trial court stated as follows:

              This is a case that takes two to tangle. You can’t drag race by
              yourself. You’ve got to have two. And I will never know, nor
              will anyone else in this room ever know except two people, and
              that’s Mr. Mullins and Mr. Phillips who started this drag race.
              . . . No matter how you look at it they both put it in motion.




                                             -25-
However, we note that earlier in the sentencing hearing, the trial court also said, “But, I also
think that this jury took and found that Mr. Phillips set some things in motion. And once he
put those things in motion the end result was horrific.” Such a statement demonstrates that
the trial court believed the jury considered the appellant the instigator in this case. The
testimony of Janice Conner, Ben Stevens, and Judy Vines supports that conclusion. At the
very least, the trial court could consider both defendants to be leaders of the offenses. See
State v. Tony Wayne Snyder, No. 03C01-9403-CR-00101, 1995 Tenn. Crim. App. LEXIS
927, at *22 (Knoxville, Nov. 21, 1995) (providing that in order for factor (2) to apply, “one
does not have to be the leader in the offense, but merely a leader in the commission of the
offense. . . . This is true even when there are only two parties to the offense.”). Thus, the
trial court properly applied enhancement factor (2).

        Next, the appellant contends that the trial court erred by refusing to apply mitigating
factors. The appellant argues that his sentences should be mitigated because he (1) played
a minor role in the offenses; (2) “assist[ed] authorities in uncovering offenses committed by
Defendant Mullins”; (3) “committed the offense under such unusual circumstances that it is
unlikely that a sustained intent to violate the law motivated the criminal conduct”; and (4)
had no criminal record, is married with school-aged children, and owned and operated
several businesses to support his family. See Tenn. Code Ann. § 40-35-113(4), (9), (11),
(13). As stated previously, the evidence suggests that the appellant instigated the drag race.
Therefore, we refuse to find that he played a small role in the offenses. Even if the appellant
spoke with the police after the crash, no proof was presented that he provided particularly
helpful information. Therefore, he is not entitled to mitigation on that ground. Furthermore,
testimony at trial that the appellant’s Viper was closely following the Mustang and “rat
racing” from stoplight to stoplight belies the appellant’s claim that he committed the offenses
under such unusual circumstances that it is unlikely that a sustained intent to violate the law
motivated the criminal conduct. Nevertheless, we agree that the appellant is entitled to some
mitigation due to his employment history. However, given the significant weight that the
trial court placed upon factor (2), which was the court’s prerogative, we believe the
appellant’s employment does not warrant reducing his six-year sentence.

       We note that the trial court initially sentenced both defendants to six years for their
vehicular homicide convictions. However, the trial court mitigated Mullins’ sentence
because Mullins, who testified at the sentencing hearing,6 expressed remorse to the victims’
families “from the bottom of his heart.” “[G]enuine, sincere remorse is a proper mitigating
factor.” State v. Williamson, 919 S.W.2d 69, 83 (Tenn. Crim. App. 1995). The appellant,
on the other hand, has not expressed any remorse for his actions.



       6
           Mullins’ testimony was not included in the sentencing hearing transcript.

                                                    -26-
        Finally, the appellant contends that his six-year sentence is excessive because
throughout sentencing, the trial court “confus[ed] Defendant Phillips’ criminal conduct in
engaging in a brief drag race with Defendant Mullins’ unilateral actions in continuing to
accelerate, . . . darting from lane to lane . . . , and causing the tragic collision.” Tennessee
Code Annotated section 40-35-210(b)(4) provides that in determining a defendant’s sentence
and sentencing alternatives, the trial court is to consider the “nature and characteristics of the
criminal conduct involved.” The appellant argues that Mullins’ crashing into the CRV “rests
on Defendant Mullins’ shoulder, and his alone.” The appellant’s repeated attempts to place
all of the blame on Mullins is troubling because the evidence shows that but for the
appellant’s actions, no drag race would have occurred. The trial court properly considered
that the nature and characteristics of the offenses warranted a six-year sentence for vehicular
homicide.

                                  2. Alternative Sentencing

        The appellant contends that he should serve his six-year sentence on probation. An
appellant is eligible for alternative sentencing if the sentence actually imposed is ten years
or less. See Tenn. Code Ann. § 40-35-303(a) (2006). The appellant’s sentences meet this
criteria. Moreover, an appellant who is an especially mitigated or standard offender
convicted of a Class C, D, or E felony should be considered a favorable candidate for
alternative sentencing absent evidence to the contrary. See Tenn. Code Ann. § 40-35-102(6).
The following sentencing considerations, set forth in Tennessee Code Annotated section
40-35-103(1), may constitute “evidence to the contrary”:

               (A) Confinement is necessary to protect society by restraining a
               defendant who has a long history of criminal conduct;

               (B) Confinement is necessary to avoid depreciating the
               seriousness of the offense or confinement is particularly suited
               to provide an effective deterrence to others likely to commit
               similar offenses; or

               (C) Measures less restrictive than confinement have frequently
               or recently been applied unsuccessfully to the defendant.

State v. Zeolia, 928 S.W.2d 457, 461 (Tenn. Crim. App. 1996). Additionally, a court should
consider the defendant’s potential or lack of potential for rehabilitation when determining
if an alternative sentence would be appropriate. See Tenn. Code Ann. § 40-35-103(5).




                                              -27-
       In the instant case, the appellant is a Range I, standard offender convicted of Class C,
D, and E felonies; therefore, he is considered to be a favorable candidate for alternative
sentencing. However, the trial court determined that the appellant should not be granted
alternative sentencing because to do so would depreciate the seriousness of the offenses and
would have no deterrent effect.

        In denying full probation to avoid depreciating the seriousness of the offense, the
criminal acts should be especially violent, horrifying, shocking, reprehensible, offensive, or
otherwise of an excessive or exaggerated degree. Zeolia, 928 S.W.2d at 462. We agree with
the trial court that the facts of this case are shocking and horrifying. Once again, the
appellant argues that the shocking and horrifying aspects of the crimes should not be applied
to him because he did not crash into the CRV. However, a defendant convicted under a
criminal responsibility theory “is guilty in the same degree as the principal who committed
the crime” and “is considered to be a principal offender.” State v. Lemacks, 996 S.W.2d 166,
171 (Tenn. 1999). Therefore, the trial court properly determined that confinement was
necessary to avoid depreciating the seriousness of the offenses.

       Regarding the need for deterrence, the trial court concluded that deterrence was
necessary because the crimes were the result of intentional, knowing, or reckless conduct and
because the appellant’s crimes and convictions received substantial publicity beyond that
normally expected in the typical case. See State v. Hooper, 29 S.W.3d 1, 10-12 (Tenn.
2001).

       The instant offenses were the result of reckless behavior. See Tenn. Code Ann. §§
39-13-213(a)(1) (vehicular homicide), -215(a) (reckless homicide), -103(b) (felony reckless
endangerment), -102(a)(2) (reckless aggravated assault). Furthermore, the trial court was
particularly concerned about deterring drag racing on busy streets, which endangers the lives
of others, and noted that the case, which was televised on Court TV, was highly publicized.
Finally, the appellant “has previously engaged in criminal conduct of the same type as the
offense in question, irrespective of whether such conduct resulted in previous arrests or
convictions.”

        Finally, we note that a defendant’s failure to accept one iota of responsibility for his
criminal conduct reflects poorly on his potential for rehabilitation and is also a basis for a
denial of probation. See Zeolia, 928 S.W.2d at 463. In our view, that consideration further
justifies his serving his six-year sentence in confinement.

                    E. Judgment of Acquittal and Motion for New Trial




                                              -28-
       Finally, the appellant contends the trial court erred in denying his motions for
judgment of acquittal and new trial. We note that “[t]he standard by which the trial court
determines a motion for judgment of acquittal at the end of all the proof is, in essence, the
same standard which applies on appeal in determining the sufficiency of the evidence after
a conviction.” State v. Thompson, 88 S.W.3d 611, 614-15 (Tenn. Crim. App. 2000). This
court examined the appellant’s sufficiency claims, supra, and determined that the evidence
was sufficient to support the appellant’s convictions. Additionally, the issues raised in the
motion for new trial have also been addressed. The decision to grant a motion for new trial
rests within the trial court’s sound discretion, and the court’s findings will not be set aside
unless the evidence preponderates against those findings. State v. Rogers, 703 S.W.2d 166,
169 (Tenn. Crim. App. 1985). The appellant has not shown that the trial court abused its
discretion in denying the motion for new trial; accordingly, he is not entitled to relief on that
basis.

                                       III. Conclusion

       Based upon the record and the parties’ briefs, we affirm the appellant’s convictions
and sentences. However, the appellant’s judgment of conviction for felony reckless
endangerment shows that he was convicted of a Class D felony and sentenced to two years.
Felony reckless endangerment is a Class E felony, and the trial court sentenced the appellant
to one year for that conviction. Therefore, the case is remanded to the trial court for entry
of a corrected judgment.

                                                     ___________________________________
                                                     NORMA McGEE OGLE, JUDGE




                                              -29-